DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 12-15, 17, and 18 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 1-11, 16, 19, and 20 in the reply filed on 17 October 2022 is acknowledged.
Claims 12-15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 17 October 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 25 January 2021.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  (Specification recites uncited reference: US 4,812,541 on [Pg. 21: li. 17].)  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both "pit" and "the deepest point of the deepest pit".  (See Figure 1, [Pg. 12: li. 4] and [Pg. 12: li. 17-18] of the instant specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word maximum allotment.  Correction is required.  See MPEP §608.01(B).
The disclosure is objected to because of the following informalities: 
The disclosure recites "3,4 mm2" on [Pg. 10: li. 34], which appears to be a typographical error; recommend correcting this to read as "3.42".
The disclosure recites "3,4 mm2" on [Pg. 10: li. 36], which appears to be a typographical error; recommend correcting this to read as "3.42".
The disclosure recites "3,4 mm2" on [Pg. 11: li. 4], which appears to be a typographical error; recommend correcting this to read as "3.42".
The disclosure recites "0,8 g/m2" on [Pg. 31: li. 8], which appears to be a typographical error; recommend correcting this to read as "0.82".
The disclosure recites "3,4 mm2" on [Pg. 33: li. 6], which appears to be a typographical error; recommend correcting this to read as "3.42".
The disclosure recites "3,4 mm2" on [Pg. 34: li. 1-2], which appears to be a typographical error; recommend correcting this to read as "3.42".
The disclosure recites "3,4 mm2" on [Pg. 34: li. 12], which appears to be a typographical error; recommend correcting this to read as "3.42".
Appropriate correction is required.




Claim Objections
Claim 10 is objected to because of the following informalities:  
With Regards to Claim 10:  Claim 10 recites "a release liner according to claim 1" on line 5, which appears to be a typographical error; recommend correcting this to read as "the[[a]] release liner according to claim 1".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 11:  Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US 5,897,930 A).
Regarding Claims 1, 2, 19, and 20:  Calhoun discloses a web (ref. #10), used as a release liner, having a surface (ref. #12) with a first embossment pattern (ref. #14) and a second embossment pattern (ref. #16), wherein the first pattern (ref. #14) or larger embossment pattern (ref. #24) can form lands (ref. #27) and ridges (ref. #28)  from the surface; and wherein the second pattern (ref. #16) or smaller embossment pattern (ref. #26) creates separate depressions in both the lands and ridges (figures 1 to 3, [Col. 3: li. 52-57], [Col. 3: li. 58 to Col. 4: li. 6], [Col. 5: li. 5-9], and [Col. 6: li. 5-8] of Calhoun).  Calhoun also discloses that the  web can be a release liner comprising polyethylene coated papers with commercial silicone release coatings ([Col. 3: li. 64-67] of Calhoun).  (Wherein the polyethylene is considered equivalent to the claimed "thermoplastic polymer layer", the paper is considered equivalent to the claimed "carrier substrate", and the silicone release coating is considered equivalent to the claimed "release layer".)  It is also disclosed by Calhoun that the release coating can be applied before, after, or during the embossment ([Col. 3: li. 64 to Col. 4: li. 6], [Col. 5: li. 10-14], [Col. 8: li. 13-50] of Calhoun).  Calhoun further disclosed that the depths of the smaller embossing patterns (ref. #26) or second pattern (ref. #16) can preferably range from about 10 to about 30 µm, can have a width of from about 1 µm to about 10,000 µm, and that the percentage area of smaller depressions (ref. #29) to the total surface of the web (ref. #22) ranges from about 1% to about 70%, preferably about 3% to about 15% ([Col. 4: li. 55-56], [Col. 5: li. 54-55], and [Col. 6: li. 13-15] of Calhoun).  Calhoun goes on to disclose that the first and second patterns of embossment can be varied according to requirements in the art ([Col. 5: li. 23-25] of Calhoun).  In one particular embodiment, Calhoun discloses a release liner consisting of three layers with the core being 97 µm  polyethylene terephthalate, 21-22 µm polyethylene with a matte finish, 21-22 µm polyethylene with a glassy finish with a silicone release coating on the glossy side; wherein the glossy side was microembossed with pits filled with glass beads, the pits having diameters of about 70 µm, depths of 18-19 µm, and square lattice spacing of 300 µm; wherein a second embossment was superimposed on the first microembossed pattern to form ridges, and did not substantially change the first pattern (figure 3 and [Col. 8: li. 13-50] of Calhoun).
Calhoun teaches the claimed release liner, but does not explicitly recite that --the average number of pits per an area of 3.4 mm2 of the plan view of the release liner surface is at least 50 as determined with a confocal 3D laser scanning microscope at a magnification of 100, wherein only pits are counted, which extend at least to a level of 10.0 m above the deepest point of the deepest pit within said area of 3.4 mm2, and with the proviso that pits having a joint cross-sectional area in the plan view of the release liner surface at the level of 10.0 m above the deepest point of the deepest pit are counted as a single pit-- {instant claim 1}, --the average number of pits per 3.4 mm2 of the plan view of the release liner surface is at least 70-- {instant claim 2}, --the average number of pits per 3.4 mm2 of the plan view of the release liner surface is in the range of 70 to 500-- {instant claim 19}, or --the average number of pits per 3.4 mm2 of the plan view of the release liner surface is in the range of 140 to 400-- {instant claim 20}.  Given that Calhoun discloses that the pits can have widths of from about 1 µm to about 10,000 µm ([Col. 4: li. 55-56] of Calhoun) and can comprise about 3% to about 15% of the total surface area ([Col. 5: li. 54-59] of Calhoun).  At the time the invention was made, a person of ordinary skill in the art could have calculated the number of pits for an area of 3.4 mm2 to be from at least about 0.001299 [= ((0.15)*(3.4 mm2))/((0.25)**(0.001 mm)2)] to at most about 649,352 [= ((0.03)*(3.4 mm2))/((0.25)**(10 mm)2)]; which overlaps the presently claimed ranges of --at least 50-- {instant claim 1}, --at least 70-- {instant claim 2}, --70 to 500-- {instant claim 19}, or --140 to 400-- {instant claim 20}.  Calhoun differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Calhoun, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
(In the instant case, while Calhoun does not determine the number of pits using --a confocal 3D laser scanning microscope at a magnification of 100--, since Calhoun discloses all the features of the claimed invention, a person of ordinary skill in the art would have determined the same quantity of pits if said confocal 3D laser scanning microscope was used as claimed.)
Regarding Claims 3, 4, and 16:  Calhoun discloses that the width of the embossing pattern can range from 1 µm to 10,000 µm, in the plan view of the release liner surface (e.g. 50 to 75 µm or about 70 µm in diameter) ([Col. 4: li. 55-56], [Col. 7: li. 46-53], and [Col. 8: li. 13-22] of Calhoun).  At the time the invention was made, a person of ordinary skill in the art could have calculated the average cross-sectional area per pit at the level of 10.0 µm above the deepest point of the deepest pit to be (for a diameter of about 70 µm) about 3848 µm2 [=((0.25)**(70 µm)2)], which overlaps the presently claimed ranges of --15,000 µm2 or less-- {instant claims 3 and 20}, or --300 to 10,000 µm2-- {instant claim 4}.  Calhoun differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Calhoun, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 5:  Calhoun discloses that the cross-sectional areas of the pits at the level of 10.0 µm about the deepest point of the deepest pit amount in total to about 1% to about 70%, preferably about 3% to about 15% of the area in the plan view of the release liner ([Col. 5: li. 54-59] of Calhoun) ; which overlaps the presently claimed range of --2 to 40%--.  Calhoun differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Calhoun, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 6:  Calhoun discloses the claimed release liner, but does not explicitly recite that --the surface on the side of the release layer has between the ridges a roughness Ra of at least 0.9 µm as determined with a confocal 3D laser scanning microscope at a magnification of 100--.  Given that Calhoun discloses that the pits can occupy from about 1% to about 70% of the surface area of the release liner ([Col. 5: li. 54-55] of Calhoun), and that the pits have a depth ranging from about 4 µm to about 200 µm ([Col. 6: li. 13-15] of Calhoun).  A person of ordinary skill in the art, at the time the invention was made, could have calculated the roughness to be from about 0.04 µm [= (0.01) * (4 µm)] to about 140 µm [= (0.70) * (200 µm)]; which overlaps the presently claimed range of --at least 0.9 µm--.  Calhoun differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Calhoun, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
(In the instant case, it is assumed the pits have a cylindrical cross-section.  Furthermore, while Calhoun does not determine the number of pits using --a confocal 3D laser scanning microscope at a magnification of 100--, since Calhoun discloses all the features of the claimed invention, a person of ordinary skill in the art would have determined the same quantity of pits if said confocal 3D laser scanning microscope was used as claimed.)
Regarding Claim 7:  Calhoun discloses the claimed release liner, but does not explicitly recite that --the surface on the side of the release layer has a roughness Ra at the ridges of at least 0.9 µm as determined with a confocal 3D laser scanning microscope at a magnification of 100--.  Given that Calhoun discloses that the pits can occupy from about 1% to about 70% of the surface area of the release liner ([Col. 5: li. 54-55] of Calhoun), that the pits have a depth ranging from about 4 µm to about 200 µm ([Col. 6: li. 13-15] of Calhoun), and that the pits can occupy the same space as the location of the ridges (figure 2 and 3 of Calhoun).  A person of ordinary skill in the art, at the time the invention was made, could have calculated the roughness to be from about 0.04 µm [= (0.01) * (4 µm)] to about 140 µm [= (0.70) * (200 µm)]; which overlaps the presently claimed range of --at least 0.9 µm--.  Calhoun differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Calhoun, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
(In the instant case, it is assumed the pits have a cylindrical cross-section.  Furthermore, while Calhoun does not determine the number of pits using --a confocal 3D laser scanning microscope at a magnification of 100--, since Calhoun discloses all the features of the claimed invention, a person of ordinary skill in the art would have determined the same quantity of pits if said confocal 3D laser scanning microscope was used as claimed.)
Regarding Claim 10:  Calhoun discloses an adhesive article comprising: an article; an adhesive layer of a pressure-sensitive adhesive (PSA) material arrange on the article; and the release liner arranged on the adhesive layer, wherein the release layer of the release liner is in contact with the adhesive layer and the network of ridges of the surface of the release liner forms a network of channels in the adhesive layer, and the pits in the surface of the release liner form peaks in the adhesive layer ([Col. 5: li. 35-45] and [Col. 8: li. 51-67] of Calhoun).
Regarding Claim 11:  Calhoun discloses that the adhesive layer comprises an acrylic polymer ([Col. 8: li. 51-56] of Calhoun).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US 5,897,930 A) as applied to claim 1 above, and further in view of Mertz et al. (US 6,299,945 B1) and Non-Patent Literature No. 1 ("Advantage MG White High Gloss") (referred to herein as "Mondi").
Calhoun is relied upon as described above.
Regarding Claim 10:  Calhoun discloses that the thermoplastic polymer layer comprises polyethylene ([Col. 3: li. 5 to Col. 4: li. 6] of Calhoun), but fails to disclose --the thermoplastic polymer layer has a basis weight of 10 to 60 g/m2--.
Mertz discloses a release liner comprising a release coating of silicone, the amount of dry silicone is about 0.1 to about 1.0 g/m2 ([Col. 3: li. 30-55] and [Col. 4: li. 63 to Col. 5: li. 10] of Mertz).  Mertz also discloses in one embodiment a release liner comprising a two-sided coating of silicone on a polyethylene-coated paper, the paper is a bleached kraft paper coated two sides with high-density polyethylene to a finished basis weight of 61 pounds per 3000 square feet (about 99.2760 g/m2) (Example 3, [Col. 10: li. 66 to Col. 11: li. 4] of Mertz).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the release liner of Mertz as the release liner of Calhoun in order to have --a thermoplastic polymer layer with a basis weight of 10 to 60 g/m2--.  One of ordinary skill in the art would have been motivated to incorporated the release liner of Mertz as the release liner of Calhoun, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Mertz fails to disclose the basis weight of the thermoplastic polymer layer alone is from --10 to 60 g/m2--.
Mondi discloses a bleached kraft paper with a grammage in the range of 33 to 60 g/m2 ([Pg. 1, paragraphs 1 to 3] of Mondi).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the kraft paper of Mondi as the carrier substrate of the release liner disclosed by Calhoun in view of Mertz in order to have --a thermoplastic polymer layer with a basis weight of 10 to 60 g/m2--.  One of ordinary skill in the art would have been motivated to incorporated the kraft paper of Mondi as the carrier substrate of the release liner disclosed by Calhoun in view of Mertz, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
In the instant case, given that Mondi discloses the carrier substrate can have a basis weight of 33 to 66 g/m2, and Mertz discloses that the finished [dry] basis weight of the paper, the paper comprising three layers comprising the thermoplastic polymer layer / bleached kraft paper / thermoplastic polymer layer, is 61 pounds per 3000 square feet (about 99.2760 g/m2).  A person having ordinary skill in the art, at the time the invention was made, could have calculated the basis weight for the thermoplastic polymer layer to range from about 19.64 g/m2 [= ((99.2760 g/m2) - (33 g/m2)) / 2] to about 33.14 g/m2 [= ((99.2760 g/m2) - (33 g/m2)) / 2]; which is sufficiently specific to anticipate the claimed range of --10 to 60 g/m2--.  See MPEP §2131.03(II).
Regarding Claim 9:  Calhoun in view of Mertz and Mondi discloses that the release layer comprises silicone ([Col. 3: li. 64 to Col. 4: li. 6] of Calhoun; [Col. 4: li. 63 to Col. 5: li. 10] and [Col. 10: li. 66 to Col. 11: li. 50] of Mertz), and that the release layer has a basis weight of about 0.1 to about 1.0 g/m2 (e.g. 0.3 lb. per 3000 ft2 (about 0.48 g/m2) and 0.57 lb. per 3000 ft2 (about 0.92 g/m2)) ([Col. 4: li. 63 to Col. 5: li. 10] and [Col. 10: li. 66 to Col. 11: li. 50] of Mertz); which anticipates the claimed range of --0.1 to 3.0 g/m2--.  See MPEP §2131.03(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781